 

Exhibit 10.4

FIRST AMENDMENT TO OFFICE LEASE

This FIRST AMENDMENT TO OFFICE LEASE (“First Amendment”) is made and entered
into as of the 17th day of March, 2015, by and between REDWOOD CITY PARTNERS,
LLC, a Delaware limited company (“Landlord”), and BOX, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A.     Landlord and Tenant entered into that certain Office Lease dated
September 15, 2014 (the “Lease”), whereby Landlord leases to Tenant and Tenant
leases from Landlord those certain premises (the “Premises”) consisting of a
total of 334,212 rentable square feet of space, to be located within those
certain office buildings (the “Buildings”) located 900 Jefferson Avenue, Redwood
City, California and 900 Middlefield Avenue, Redwood City, California.

B.     Landlord and Tenant desire amend the Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.     Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this First Amendment.

2.     Outlines of Premises; Retail Space; Project Management Office. Landlord
has elected to modify the location of the service corridor serving the Retail
Space on the ground floor level of the Project. In connection with the
foregoing, notwithstanding anything to the contrary set forth in the Lease,
effective as of the date of this First Amendment, (i) the first page of “Exhibit
A-1” attached to the Lease, depicting the ground floor of the Project, is hereby
deleted and replaced with the page attached hereto as “Exhibit A-1”, (ii) the
Retail Space is deemed to contain a stipulated total of 5,455 rentable square
feet, (iii) Building B is deemed to contain a stipulated total of 113,790
rentable square feet, (iv) the Project is deemed to contain a stipulated total
of 339,987 rentable square feet, (v) at all times Landlord shall be entitled to
maintain a management office on the ground floor level of the Project consisting
of 320 rentable square feet, and accordingly the phrase “; provided that as long
as the Office Space Leasing Requirement is satisfied, any such management office
space shall not be located in the Project, and, in any event, the size of any
such management office space shall be comparable to the size of the management
offices of the landlords of the Comparable Buildings, with adjustment where
appropriate for the size of the applicable project” set forth in
Section 4.2.4(vii) of the Lease is hereby deleted and of no further force or
effect), and (vi) at all times, Landlord and the other Landlord Parties shall
have the right to enter the Building B Lobby in order to obtain access to the
management office.

3.     Disbursement of Improvement Allowance. Notwithstanding any provision to
the contrary contained in the Lease, effective as of the date of this First
Amendment, rather than disbursing the Improvement Allowance directly to the
Contractor and/or Tenant’s Agents, Landlord shall disburse the Improvement
Allowance directly to Tenant following receipt of executed, unconditional
mechanic’s lien releases, which comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8134 and/or
8138 and provided that Tenant otherwise complies with the other terms and
provisions of the Work Letter and disbursement requirements set forth therein.

4.     Delivery Date and Lease Commencement Date. Landlord and Tenant
acknowledge and agree that Landlord satisfied the “Delivery Condition” (as
defined in Section 1.2 of the Work Letter attached to the Lease as Exhibit B)
with respect to Building A and Building B on March 5, 2015, and that for all
purposes under the Lease, such date shall each be a “Delivery Date.”
Accordingly, subject to the occurrence of the Final Condition Date (as defined
in Section 1.3 of the Work Letter), the Building A Lease Commencement Date shall
occur on September 6, 2015, and the Building B Lease Commencement Date shall
occur on January 1, 2017. Notwithstanding the foregoing, pursuant to the terms
of Section 2.1 of the Lease, Tenant shall have the right to occupy the Premises
prior to the commencement of the applicable Lease Commencement Date for the
conduct of its business, on a floor-by-floor basis, subject to, and in
accordance with the terms of Section 2.1 of the Lease, including the obligation
to pay Base Rent (at the amount otherwise due with respect to such portion of
the Premises as of the applicable Lease Commencement Date), Tenant’s Share of
Direct Expenses, and all other Additional Rent. The foregoing right to occupy
the Premises shall apply to any Transferees occupying the Premises, subject to
Article 14 of the Lease. Tenant’s Transferees entry in to the Premises or
portion thereof for purposes of designing, constructing and installing
improvements or installing and testing furniture, fixtures and equipment in the
Premises shall not constitute the conduct of

-1-

--------------------------------------------------------------------------------

business by Tenant or by Tenant’s Transferees for the purpose of any Tenant
obligation to pay Landlord any (i) Base Rent, (ii) annual Direct Expenses, and
(iii) Additional Rent, due under the Lease as the same is modified and amended
by this First Amendment.

5.     Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment (the ‘‘Broker”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this First Amendment. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent, other than the Broker. The terms of this Section 5 shall survive the
expiration or earlier termination of the term of the Lease, as hereby amended.

6.     Conflict; No Further Modification. In the event of any conflict between
the terms and provisions of the Lease and the terms and provisions of this First
Amendment, the terms and provisions of this First Amendment shall prevail.
Except as specifically set forth in this First Amendment, all of the terms and
provisions of the Lease shall remain unmodified and in full force and effect.

[signatures follow on next page]




-2-

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed the day and date first above written.

 

 

 

 

 

 

“LANDLORD”:

 

REDWOOD CITY PARTNERS, LLC

a Delaware limited liability company

 

 

  By:    

KR Redwood City Member, LLC,

 

a Delaware limited liability company,

 

Its: Managing Member

 

 

 

 

By:    

Kilroy Realty, L.P.,

 

 

a Delaware limited partnership

 

 

Its: Sole Member

 

 

 

 

 

 

By:    

Kilroy Realty Corporation

a Maryland corporation

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/Jeffrey C. Hawken

 

 

 

 

Name:

Jeffrey C. Hawken

 

 

 

Its:

Executive Vice President Chief Operating Officer

 

 

 

 

 

 

 

 

By:

/s/Richard Buziak

 

 

 

Name:

Richard Buziak

 

 

 

Its:

Senior Vice President

Asset Management

 

 

 

 

 

“TENANT”:

 

BOX, INC.,

a Delaware corporation

 

 

 

By:

 

/s/Peter McGoff

 

Name:

 

Peter McGoff

Its:

 

SVP, GC & Corporate Secretary

 

 

 

By:

 

/s/Evan Wittenberg

 

Name:

 

Evan Wittenberg

Its:

 

SVP, People

 




 

-3-

--------------------------------------------------------------------------------

EXHIBIT A-1

CROSSING/900

OUTLINE OF PREMISES

Ground Floor

 

[gch1zx2qzeka000001.jpg]

EXHIBIT A-1

-1-